                    Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 1 of 19




                                     IN THE UNITED STATES DISTRICT COURT
                                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 ELLEN EWING

                                         Plaintiff,
                                                                                            CIVIL ACTION
                v.                                                                          NO. 20-3170

 THE CITY OF PHILADELPHIA, et al.,

                                         Defendants.


                                                                 OPINION

Slomsky, J.                                                                                                           April 21, 2021


                                       TABLE OF CONTENTS
I.    INTRODUCTION ................................................................................................................... 1

II. BACKGROUND ..................................................................................................................... 2

III. STANDARD OF REVIEW..................................................................................................... 6

IV. ANALYSIS ............................................................................................................................. 7

     A.        The Claim Against Philadelphia Parks and Recreation Department in
               Count IV Will Be Dismissed .............................................................................................. 8

     B.        The Claim Against the City of Philadelphia in Count IV Will Be Dismissed .................... 9

          1.         The Analytical Framework of 42 U.S.C. § 1983 and
                     Monell v. Department of Social Services ..................................................................... 10

          2.         The Amended Complaint Does Not Sufficiently Allege a Municipal Policy,
                     Custom, or Deliberate Indifference............................................................................... 11

               i.       The Claim of a Policy or Custom by the City of Philadelphia ................................. 11

               ii.      The Claim of Deliberate Indifference by City of Philadelphia ................................. 13

     C.        The Claim Against Individual Defendants Kathryn Ott Lovell and Marissa Washington
               in Count IV Will Be Dismissed ........................................................................................ 14




                                                                       i
            Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 2 of 19




   D.     Plaintiff Will Be Granted Leave to Amend the Amended Complaint and to File a
          Second Amended Complaint ............................................................................................ 16

V. CONCLUSION ..................................................................................................................... 17




                                                                  ii
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 3 of 19




I.     INTRODUCTION

       This action arises out of allegations by Plaintiff Ellen Ewing, a former lifeguard hired by

Defendant City of Philadelphia, that Defendant Michael Daniels falsely imprisoned, assaulted, and

battered her. (See Doc. No. 6 at 10-12.) Daniels is a former City of Philadelphia lifeguard with a

history of committing numerous acts of wrongdoing including, criminal mischief, unauthorized

use of automobiles, robbery, extortion, theft, impersonating a public servant, harassment, making

terroristic threats, and indecent exposure. (See Doc. No. 8 at 4.) He awaits trial on five criminal

charges stemming from alleged attacks on Plaintiff. (See Doc. No. 6 ¶¶ 56-57.)

       In addition to asserting claims against Daniels as described in the Amended Complaint,

Plaintiff alleges that the City of Philadelphia, the Philadelphia Parks and Recreation Department,

Kathryn Ott Lovell, and Marissa Washington, who are the Commissioner and Deputy

Commissioner of the Philadelphia Parks and Recreation Department, violated her civil rights under

42 U.S.C. § 1983. (See Doc. No. 6 ¶¶ 85, 87.) The violations arose because the City, the

Department, Ott Lovell, and Washington implemented “various policies/customs allowing

individuals with criminal histories,” such as Daniels, “to work at Philadelphia public pools.” (Id.

at 4; see also Doc. No. 6 ¶¶ 97-106.) According to Plaintiff, the alleged customs and policies

“caused the deprivation of [her] constitutional rights by placing Defendant Michael Daniels in a

position where it was foreseeable that he would assault . . . Plaintiff.” (Doc. No. 6 ¶ 121.)

       On November 2, 2020, the City of Philadelphia, the Philadelphia Parks and Recreation

Department, Ott Lovell, and Washington filed a Motion to Dismiss the Amended Complaint under

Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be

granted. (See Doc. No. 8.) In the Motion, they argue that Plaintiff does not allege enough facts to

show a violation of her constitutional rights. (See id. at 6-7.) Further, they submit that Plaintiff




                                                 1
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 4 of 19




fails to “offer . . . factual support for her assertion that [the alleged] policies or customs

existed . . .” or that Defendants were deliberately indifferent. (Id. at 8.) On November 17, 2020,

Plaintiff filed a Response in Opposition to the Motion. (See Doc. No. 10.) For reasons set forth

below, the Motion to Dismiss will be granted, but Plaintiff will be afforded the opportunity to file

another Amended Complaint but should name it a “Second Amended Complaint.”

II.    BACKGROUND

       In 2000, Defendant Michael Daniels was hired by the City of Philadelphia’s Parks and

Recreation Department and Fairmount Park Conservancy as a seasonal lifeguard at the John B.

Kelly Pool (the “Pool”), which is “supported by” the City of Philadelphia. (Doc. No. 6 ¶ 42; see

also id. ¶¶ 2, 18.) Over the next fifteen years, Daniels pled guilty to committing numerous crimes,

including criminal mischief and unauthorized use of automobiles and other vehicles in 2001;

robbery in 2005; extortion, theft, impersonating a public servant, harassment, and making

terroristic threats in 2009; and indecent exposure in 2015. (See id. ¶¶ 22-30.)

       In the spring of 2018, Daniels was promoted to a supervisory position at the Pool. (See id.

¶ 19.) In this role, Daniels “supervised several lifeguards, some of which were under the age of

eighteen . . . .” (Id. ¶ 21.) In the summer of 2018, Plaintiff Ellen Ewing, a minor, was hired by

the City of Philadelphia and Fairmount Park Conservancy to work as a lifeguard at the Pool. (See

id. ¶ 20-21.) In her role, Plaintiff directly reported to Daniels. (See id. ¶ 51.) Between July 16,

2018 and August 10, 2018, during her employment, Plaintiff claims that Daniels performed the

following illegal acts without her consent:

           a. lured . . . Plaintiff into the break room at the [P]ool;

           b. cornered . . . Plaintiff in the break room;

           c. closed the door to the break room and would not let Plaintiff leave;




                                                  2
          Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 5 of 19




            d. kept Plaintiff in the break room against her consent;

            e. willfully restrained the minor Plaintiff;

            f. intended to confine . . . Plaintiff and did confine . . . Plaintiff;

            g. held . . . Plaintiff against her will; and

            h. repeatedly sexually assaulted the minor Plaintiff.

(Id. ¶ 52; see also id. ¶ 53.) As a result of these alleged actions, Daniels was arrested and charged

with the following crimes: (1) unlawful contact with a minor; (2) corruption of minors; (3) indecent

assault; (4) unlawful restraint of a minor where offender is not the victim’s parent; and (5)

endangering welfare of children. (See id. ¶ 56.) He awaits trial on these charges. (See id. ¶ 57.)

        On June 29, 2020, Plaintiff initiated this federal case by filing a Complaint (Doc. No. 1)

against the following six Defendants: (1) The City of Philadelphia, (2) Philadelphia Parks and

Recreation Department, (3) the Fairmount Park Conservancy, 1 (4) Philadelphia Parks and

Recreation Commissioner Kathryn Ott Lovell, (5) Philadelphia Parks and Recreation Deputy

Commissioner of Administration Marissa Washington, and (6) Michael Daniels. (See Doc. No. 6

at 1.) After Fairmount Park Conservancy, the City of Philadelphia, Ott Lovell, and Washington

filed their initial Motions to Dismiss (Doc. Nos. 4-5), Plaintiff filed the Amended Complaint (Doc.

No. 6), which is currently the operative pleading.

        In the Amended Complaint, Plaintiff asserts the following four claims:

        Count I: False Imprisonment against Defendant Michael Daniels[;] . . .

        Count II: Assault against Defendant Michael Daniels[;] . . .



1
    The Fairmount Park Conservancy settled with Plaintiff. (See Doc. No. 14.) In the Amended
    Complaint, Plaintiff states that the “Fairmount Park Conservancy [is] an organization with the
    goal of restoring and maintaining Philadelphia Parks,” including the Pool. (Doc. No. 6 ¶¶ 40,
    42.)



                                                    3
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 6 of 19




        Count III: Battery against Defendant Michael Daniels[; and] . . .

        Count IV: Violation of Civil Rights under 42 U.S.C. § 1983 against Defendants City,
        Philadelphia Parks and Recreation [Department], [the] Fairmount Park Conservancy,
        Kathryn Ott Lovell, and Marissa Washington.

(Id. at 10-18.) In addition, Plaintiff alleges that Defendant Ott Lovell, in her role as Commissioner

of the Philadelphia Parks and Recreation Department, oversaw Daniels’ employment, and that

Defendant Washington, in her role as Deputy Commissioner of Administration, performed Human

Resource functions for employees such as Daniels.2 (See id. ¶¶ 88, 93.) Plaintiff also makes the

following accusations against the City of Philadelphia, Ott Lovell, Washington, the Philadelphia

Parks and Recreation Department, and the Fairmount Park Conservancy:

        Defendants . . . created a policy that allowed criminal offenders to be placed in roles
        such as supervisor as Defendant Michael Daniels was[;] . . . had a policy that did
        not check the criminal history of those seeking jobs at the . . . Pool[;] . . . had a
        policy that allowed employees who committed sex offenses to remain in their
        positions despite their dangerous criminal records[;] . . . had a policy of not
        performing thorough background checks on employees even those, such as
        Defendant Michael Daniels, who served in supervisory roles[;] . . . had a policy of
        ignoring information from background checks that employees or potential
        employees were a danger to patrons of the . . . Pool or to the employees that they
        were to supervise[;] . . . had a custom or policy to allow criminal offenders to be
        placed in roles such as supervisor as Defendant Michael Daniels was[;] . . . had a
        custom or policy that they did not check the criminal history of those seeking jobs
        at the John B. Kelly Pool[;] . . . had a custom or policy that allowed employees who
        committed sex offenses to remain in their positions despite their dangerous criminal
        records[;] . . . had a custom of not performing thorough background checks on
        employees even those, such as Defendant Michael Daniels, who served in
        supervisory roles[;] . . . had a custom of ignoring information from background
        checks that employees or potential employees were a danger to patrons of the John
        B. Kelly Pool or to the employees whom they were to supervise[;] . . . either
        performed a background check upon Defendant Michael Daniels and ignored the


2
    In the Amended Complaint, Plaintiff alleges that as Commissioner of Philadelphia Parks and
    Recreation, Defendant Ott Lovell “oversaw approximately 700 full-time employees as well as
    more than 2,700 part-time and seasonal employees,” including Defendant Daniels. (Doc. No.
    6 ¶ 87; see also id. ¶ 89.) Additionally, Plaintiff claims that as Deputy Commissioner of
    Administration of Philadelphia Parks and Recreation, Defendant Washington “oversees several
    departmental units including human resources . . . [and] performed the Human Resources
    function for employees such as Defendant . . . Daniels.” (Id. ¶¶ 91, 93.)


                                                  4
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 7 of 19




        results or failed to perform a background check[;] . . . either performed additional
        background checks upon Defendant Michael Daniels when he was rehired every
        year as a seasonal employee and ignored the results or failed to perform these
        background checks[;] . . . [and] either performed additional background checks
        upon Defendant Michael Daniels when he was promoted to a supervisory position
        and ignored the results or failed to perform these background checks.

(Id. ¶¶ 97-106, 108, 110-11.)

        On November 2, 2020, the City, the Philadelphia Parks and Recreation Department, Ott

Lovell, and Washington filed a Second Motion to Dismiss Count IV for Failure to State a Claim.3

(Doc. No. 8.) In their Motion, they argue that the Amended Complaint lacks sufficient factual

allegations to support the claims against them. (See id. at 3.) In this regard, they first argue that

Plaintiff does not allege enough facts to show a violation of her constitutional rights. (See id. at

6-7.) Second, Count IV must be dismissed because the Amended Complaint does not include

factual averments of an unconstitutional policy, custom, or practice of deliberate indifference,

which is required to establish Plaintiff’s municipal liability claim. (See id. at 8.) Instead, they

submit that Plaintiff simply sets forth a series of conclusory allegations that paraphrase the

elements of a municipal liability claim. (See id.)

        On November 10, 2020, Plaintiff filed a Response, arguing that the Amended Complaint

contains enough factual content to permit a reasonable inference of liability against the City, the

Department, Ott Lovell, and Washington. (See Doc. No. 10 at 6-12.) In the Response, Plaintiff

claims that she provided sufficient details of the alleged attack she suffered to show a violation of

her constitutional rights under the Fourteenth Amendment to the United States Constitution. (See

id. at 6-9.) Further, she contends that she has sufficiently pled at this stage the existence of a policy




3
    The first Motion to Dismiss (Doc. No. 4) was denied without prejudice after the Amended
    Complaint (Doc. No. 6) was filed. (See Doc. No. 7.)


                                                   5
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 8 of 19




or custom or deliberate indifference by the City, the Department, Ott Lovell, and Washington that

caused the deprivation of her constitutional rights. (See id. at 10-12.)

       For reasons that follow, the Court will grant Defendants’ Second Motion to Dismiss (Doc.

No. 10) and will dismiss Count IV of the Amended Complaint. The Court, however, will grant

Plaintiff leave to amend the Amended Complaint by filing a Second Amended Complaint.

III.   STANDARD OF REVIEW

       The motion to dismiss standard under Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted is set forth in Ashcroft v. Iqbal, 556 U.S. 662

(2009). After Iqbal, it is clear that “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice” to defeat a Rule 12(b)(6) motion to

dismiss. Id. at 678; see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). “To survive

dismissal, ‘a complaint must contain sufficient factual matter, accepted as true, to state a claim to

relief that is plausible on its face.’” Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir.

2018) (quoting Iqbal, 556 U.S. at 678). Facial plausibility is “more than a sheer possibility that a

defendant has acted unlawfully.” Id. (quotation marks omitted) (quoting Iqbal, 556 U.S. at 678).

Instead, “[a] claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

(quotation marks omitted) (quoting Iqbal, 556 U.S. at 678).

       Applying the principles of Iqbal and Twombly, the Third Circuit Court of Appeals in

Santiago v. Warminster Township, 629 F.3d 121 (3d Cir. 2010), set forth a three-part analysis that

a district court in this Circuit must conduct in evaluating whether allegations in a complaint survive

a Rule 12(b)(6) motion to dismiss:

       First, the court must “tak[e] note of the elements a plaintiff must plead to state a
       claim.” Second, the court should identify allegations that, “because they are no



                                                  6
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 9 of 19




       more than conclusions, are not entitled to the assumption of truth.” Finally, “where
       there are well-pleaded factual allegations, a court should assume their veracity and
       then determine whether they plausibly give rise to an entitlement for relief.”

Id. at 130 (alteration in original) (quoting Iqbal, 556 U.S. at 675, 679). The inquiry is normally

broken into three parts: “(1) identifying the elements of the claim, (2) reviewing the complaint to

strike conclusory allegations, and then (3) looking at the well-pleaded components of the

complaint and evaluating whether all of the elements identified in part one of the inquiry are

sufficiently alleged.” Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011).

       A complaint must do more than allege a plaintiff’s entitlement to relief, it must “show”

such an entitlement with its facts. Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d Cir.

2009) (citing Phillips v. Cnty. of Allegheny, 515 F.3d 224, 234-35 (3d Cir. 2008)). “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of misconduct,

the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (second alteration in original) (citation omitted). The “plausibility” determination

is a “context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id.

IV.    ANALYSIS

       Defendants City of Philadelphia, Philadelphia Parks and Recreation Department, Kathryn

Ott Lovell, and Marissa Washington argue that Count IV of the Amended Complaint should be

dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failing to state a claim for which

relief can be granted. (See Doc. No. 8 at 3.) Initially, the Court will consider Plaintiff’s claim

against Defendant Philadelphia Parks and Recreation Department. Next, the Court will analyze

whether Plaintiff properly states a claim against Defendant City of Philadelphia. Finally, the Court




                                                 7
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 10 of 19




will address whether Plaintiff states a claim against individual Defendants Kathryn Ott Lovell and

Marissa Washington.4

        A.      The Claim Against Philadelphia Parks and Recreation Department
                in Count IV Will Be Dismissed

        As an initial matter, the Court will dismiss the claims against the Philadelphia Parks and

Recreation Department, which is a named Defendant in Count IV. (See Doc. No. 6 at 12.) This

entity is part of the City of Philadelphia—the proper Defendant—and cannot be sued

independently of the City.

        Under Pennsylvania law,

        [N]o such department shall be taken to have had, since the passage of the act to
        which this is a supplement, a separate corporate existence and hereafter all suits
        growing out of their transactions, and all claims to be filed for removing nuisances,
        together with all bonds, contracts and obligations, hereafter to be entered into or
        received by the said departments, shall be in the name of the [C]ity of Philadelphia.

53 P.S. § 16257. In accordance with this statute, “[t]he Third Circuit has explicitly stated that, for

purposes of section 1983 liability, [a] municipality and [its] . . . department[s] are treated as a

single entity.” Brown v. Cohen, No. 09-2909, 2011 WL 2110827, at *4 (E.D. Pa. Apr. 21, 2011)

(quotation mark omitted) (citing Bonenberger v. Plymouth Twp., 132 F.3d 20, 25 n.4 (3d Cir.

1997)). Thus, because Philadelphia Parks and Recreation, which is a department of the City of

Philadelphia, is not amenable to suit, the claim against it will be dismissed. As noted, the City of

Philadelphia, which has been sued in this case, is the properly named Defendant.




4
    Neither Plaintiff, the City of Philadelphia, Ott Lovell, nor Washington address whether the
    individual Defendants are being sued in their individual or official capacity. Because an official
    capacity suit is “to be treated as a suit against [a] [government] entity,” Plaintiff cannot sue
    individual Defendants Ott Lovell and Washington in their official capacity. Kentucky v.
    Graham, 473 U.S. 159, 166 (1985). For this reason, the Court will construe Count IV as against
    them only in their individual capacity.


                                                  8
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 11 of 19




        B.      The Claim Against the City of Philadelphia in Count IV Will Be Dismissed

        Plaintiff’s claim in Count IV against the City of Philadelphia will be dismissed. In Count

IV, she alleges that the City of Philadelphia violated her rights under the Fourteenth Amendment.

(See Doc. No. 6 ¶¶ 84-123.) In the Motion to Dismiss, the City submits that this claim should be

dismissed for two reasons. First, it argues that “Plaintiff has failed to provide factual allegations

of an underlying constitutional violation.” (Doc. No. 8 at 6.) Second, it states that “Plaintiff has

failed to allege any facts supporting [her] claim that the City had a policy or custom that was the

moving force behind a constitutional violation,” and that the City was deliberately indifferent. (Id.

at 7.) The Court agrees with the City’s second argument.5




5
    Because the Court will dismiss the Amended Complaint for failing to allege a policy, custom,
    or deliberate indifference of the City, it need not address whether Plaintiff has pled sufficient
    facts to establish the first prong of a Monell claim: that she suffered a constitutional violation.
    See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978). In the Motion to Dismiss,
    the City submits that Plaintiff fails to allege a constitutional violation because: (1) she “does
    not allege that [Defendant] Daniels violated her constitutional rights, but instead alleges that he
    committed the state law torts of false imprisonment, assault, and battery[;]” and (2) she “fails
    to provide factual allegations supporting the manner in which [Defendant] Daniels assaulted
    her.” (Doc. No. 8 at 6.)

    In the Amended Complaint, Plaintiff merely asserts that Defendants deprived her of her
    constitutional rights under the Fourteenth Amendment to the United States Constitution. (See
    Doc. No. 6 ¶¶ 120-21.) She does not provide, however, further details on whether she alleges
    a violation of her rights under the Fourteenth Amendment Privileges or Immunities, Due
    Process, or Equal Protection Clauses. Absent clarification, the Court cannot discern which
    rights Plaintiff alleges were violated by the conduct of Daniels or the other Defendants.

    But the Court does not agree with the City’s second argument that Plaintiff has failed to provide
    sufficient factual allegations “supporting the manner in which [Defendant] Daniels assaulted
    her.” (Doc. No. 8 at 6.) Contrary to the City’s claim that Plaintiff merely alleges that she was
    sexually assaulted, Plaintiff provides ample information on the dates and manner of her alleged
    assaults. (See, e.g., Doc. No. 6 ¶ 52.)


                                                   9
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 12 of 19




                1.      The Analytical Framework of 42 U.S.C. § 1983 and
                        Monell v. Department of Social Services

       Plaintiff raises her claim against the City pursuant to 42 U.S.C. § 1983. (See Doc. No. 6

¶¶ 116-17.) Section 1983 states in relevant part:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress . . . .

§ 1983. In Monell v. Department of Social Services, the United States Supreme Court held that

municipal entities can be subject to Section 1983 liability in limited circumstances. 436 U.S. 658,

690 (1978). Under Monell, to state a Section 1983 claim against a municipality, a plaintiff must

establish that (1) a constitutionally protected right has been violated, and (2) the alleged violation

resulted from a municipal policy, custom, or deliberate indifference. See id. at 694-95; Andrews

v. City of Philadelphia, 895 F.2d 1469, 1480 (3d Cir. 1990).

       The gravamen of Monell and its progeny is that “recovery from a municipality is limited

to acts that are, properly speaking, acts ‘of the municipality’—that is, acts which the municipality

has officially sanctioned or ordered.” Pembaur v. City of Cincinnati, 475 U.S. 469, 480 (1986).

In other words, the constitutional deprivation must have its origin in the policy, custom, or

deliberate indifference of the municipality, and liability based on the actions of city officials exists

only where it can be shown that the officials acted in accordance with that policy, custom, or

deliberate indifference. See Monell, 436 U.S. at 694. Moreover, municipalities cannot be held

liable under Section 1983 for acts of its employees based on the doctrine of respondeat superior or

for other forms of vicarious liability. See id., at 692 (noting that the language of Section 1983

“cannot be easily read to impose liability vicariously on governing bodies solely on the basis of




                                                  10
        Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 13 of 19




the existence of an employer-employee relationship with a tortfeasor”); see also Reitz v. Cnty. of

Bucks, 125 F.3d 139, 146 (3d Cir. 1997) (“[M]unicipal liability simply cannot be predicated upon

a showing of respondeat superior.”).

               2.      The Amended Complaint Does Not Sufficiently Allege a Municipal
                       Policy, Custom, or Deliberate Indifference

       Count IV must be dismissed because Plaintiff has not pled sufficient facts to establish the

second prong of a Monell claim: that a municipal policy, custom, or deliberate indifference was

the cause of the alleged constitutional violation. See Monell, 436 U.S. at 694-95.

                       i.     The Claim of a Policy or Custom by the City of Philadelphia

       There are numerous ways a plaintiff can sufficiently allege the existence of a municipal

policy or custom to establish a Monell claim. For example, a plaintiff can cite the official policy.

See id., 436 U.S. at 690 (stating that a municipality may be sued under Section 1983 when it

“implements or executes a policy statement, ordinance, regulation, or decision officially adopted

and promulgated by that body’s officers.”). Alternatively, a plaintiff can make specific reference

to “multiple incidents” implicating a particular custom. See Harris v. City of Philadelphia, 171 F.

Supp. 3d 395, 401-02 (E.D. Pa. 2016) (finding a custom where there were “multiple incidents” of

police officers using reckless and excessive force in their use of batons). A plaintiff also can

establish custom by conducting a statistical analysis of lawsuits against a municipality for a

violation of a particular constitutional right. See Simpson v. Ferry, 202 F. Supp. 3d 444, 452 (E.D.

Pa. 2016) (permitting a Monell claim to proceed following a review of the plaintiff’s statistical

analysis about the number of lawsuits brought against the Philadelphia Police Department for use

of excessive force).

       It is insufficient, however, for a plaintiff to merely state the “phraseology” of an alleged

policy or custom if the allegations are unaccompanied by supporting facts. Saleem v. Sch. Dist.,



                                                11
        Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 14 of 19




No. 12-3193, 2013 WL 5763206, at *3 (E.D. Pa. Oct. 24, 2013) (explaining that pleadings “bereft

of any assertions of relevant facts,” containing only the “plaintiff’s bare allegations . . . are

insufficient to show his entitlement to relief.”). Accordingly, conclusory and general claims that

simply paraphrase Section 1983 will not satisfy federal pleading requirements because they “fail[]

to satisfy the ‘rigorous standards of culpability and causation’ required to state a claim for

municipal liability.” Wood v. Williams, 568 F. App’x 100, 104 (3d Cir. 2014) (quoting McTernan

v. City of York, 564 F.3d 636, 658-59 (3d Cir. 2009)).

       Here, the Amended Complaint is replete with bare and conclusory allegations that are

insufficient to state a claim under Monell. As noted above, Plaintiff makes the following

accusations against the City of Philadelphia regarding their policies or customs:

       Defendant[] . . . created a policy that allowed criminal offenders to be placed in
       roles such as supervisor as Defendant Michael Daniels was[;] . . . had a policy that
       did not check the criminal history of those seeking jobs at the . . . Pool[;] . . . had a
       policy that allowed employees who committed sex offenses to remain in their
       positions despite their dangerous criminal records[;] . . . had a policy of not
       performing thorough background checks on employees even those, such as
       Defendant Michael Daniels, who served in supervisory roles[;] . . . had a policy of
       ignoring information from background checks that employees or potential
       employees were a danger to patrons of the . . . Pool or to the employees that they
       were to supervise[;] . . . had a custom or policy to allow criminal offenders to be
       placed in roles such as supervisor as Defendant Michael Daniels was[;] . . . had a
       custom or policy that they did not check the criminal history of those seeking jobs
       at the John B. Kelly Pool[;] . . . had a custom or policy that allowed employees who
       committed sex offenses to remain in their positions despite their dangerous criminal
       records[;] . . . had a custom of not performing thorough background checks on
       employees even those, such as Defendant Michael Daniels, who served in
       supervisory roles[;] . . . had a custom of ignoring information from background
       checks that employees or potential employees were a danger to patrons of the John
       B. Kelly Pool or to the employees whom they were to supervise[;] . . . either
       performed a background check upon Defendant Michael Daniels and ignored the
       results or failed to perform a background check[;] . . . either performed additional
       background checks upon Defendant Michael Daniels when he was rehired every
       year as a seasonal employee and ignored the results or failed to perform these
       background checks[;] . . . [and] either performed additional background checks
       upon Defendant Michael Daniels when he was promoted to a supervisory position
       and ignored the results or failed to perform these background checks.



                                                  12
            Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 15 of 19




(Doc. No. 6 ¶¶ 97-106, 108, 110-11.)

         In the above recitation, Plaintiff merely uses the framework of a Monell claim and does

not proffer facts beyond referencing Daniels to suggest that the City of Philadelphia created or

implemented the alleged policies or customs. Further, the allegations in the Amended Complaint

concern only the purported experiences of Plaintiff with Defendant Daniels. (See id.) No policy,

statement, ordinance, regulation, or decision officially adopted and promulgated by City officials

has been alleged. And absent a showing of comparable instances evidencing a pattern, the Court

cannot conclude that Plaintiff’s allegations reflect a City custom. Thus, it is an untenable stretch

to extrapolate from Plaintiff’s accusations involving Daniels that a City-wide policy or custom was

in place.

                        ii.    The Claim of Deliberate Indifference by City of Philadelphia

        Moreover, to the extent Plaintiff attempts to establish that the City was deliberately

indifferent to systemic Fourteenth Amendment abuses by failing to perform employee background

checks or ignoring the results of such background checks, this claim also fails. In certain

circumstances, a municipality may be liable under Section 1983 when it decides “not to train

certain employees about their legal duty to avoid violating citizens’ rights,” and this failure

“amount[s] to ‘deliberate indifference to the rights of persons with whom the [untrained

employees] come into contact.’” Connick v. Thompson, 563 U.S. 51, 61 (2011) (second alteration

in original) (quoting City of Canton v. Harris, 489 U.S. 378, 388 (1989)).6 “A pattern of similar



6
    The idea behind the failure-to-train theory is that when “city policymakers are on actual or
    constructive notice that a particular omission in their training program causes city employees
    to violate citizens’ constitutional rights, the city may be deemed deliberately indifferent if the
    policymakers choose to retain that program.” Connick v. Thompson, 563 U.S. 51, 61 (2011).
    A city’s “policy of inaction” in the face of such notice is functionally equivalent to a decision
    to violate the Constitution and thus, in effect, becomes the city’s custom. Id. at 61.


                                                  13
        Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 16 of 19




constitutional violations by untrained employees is ‘ordinarily necessary’ to demonstrate

deliberate indifference for purposes of failure to train.” Id. at 62 (quoting Bd. of Cnty. Comm’rs

of Bryan Cnty. v. Brown, 520 U.S. 397, 409 (1997)).

       The Third Circuit considers the following factors in determining whether the deliberate

indifference standard is met:

       (1) municipal policymakers know that employees will confront a particular
       situation[,] (2) the situation involves a difficult choice or a history of employees
       mishandling[,] and (3) the wrong choice by an employee will frequently cause
       deprivation of constitutional rights.

Estate of Roman v. City of Newark, 914 F.3d 789, 798 (3d Cir. 2019) (alterations in original)

(quoting Doe v. Luzerne Cnty., 660 F.3d 169, 180 (3d Cir. 2011)).

       In the Amended Complaint, Plaintiff provides no facts to support any of these three factors.

Other than conclusory allegations that the City “either performed a background check upon

Defendant Michael Daniels and ignored the results or failed to perform a background check,”

Plaintiff provides no facts suggesting the City was on notice that it had failed to train its employees

to perform proper background checks on prospective and current employees. (Doc. No. 6 ¶ 108.)

Further, Plaintiff does not state how failing to perform these background checks “will frequently

cause deprivation of constitutional rights.” Estate of Roman, 914 F.3d at 798. As a result, Plaintiff

has not properly alleged that the City has engaged in deliberate indifference. Consequently, for

all the above reasons, Count IV will be dismissed as to the City of Philadelphia.

       C.      The Claim Against Individual Defendants Kathryn Ott Lovell and Marissa
               Washington in Count IV Will Be Dismissed

       In Count IV of the Amended Complaint, Plaintiff asserts Section 1983 allegations against

Kathryn Ott Lovell and Marissa Washington (“Individual Defendants”) based on their positions as

Commissioner and Deputy Commissioner of Administration of the Philadelphia Parks and




                                                  14
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 17 of 19




Recreation Department. (See Doc. No. 6 ¶¶ 86-93.) Plaintiff’s claim in Count IV against these

Individual Defendants will be dismissed because she does not allege their personal involvement

as supervisors in the alleged constitutional violations.

        To state a claim against a defendant in his or her individual capacity under Section 1983, a

plaintiff must establish that the defendant had personal involvement in committing the alleged

violation. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir. 1988) (“A defendant in a civil

rights action must have personal involvement in the alleged wrongs . . . .”) ; see also Agresta v.

City of Philadelphia, 801 F. Supp. 1464, 1468 (E.D. Pa. 1992) (explaining that the liability of an

individual officer “must be based on his [or her] own acts or omissions, not those of [other]

individual officers”). Further, because there can be no vicarious liability claims under Section

1983, the mere fact that a named defendant is in a supervisory position is insufficient to establish

liability. See Reaves v. Vaugh, No. 00-2786, 2001 WL 936392, at *4 (E.D. Pa. Aug. 10, 2001).

        “A plaintiff can show the personal involvement of a supervisor through allegations of

personal direction or actual knowledge and acquiescence, so long as those allegations are made

with particularity.” Davenport v. City of Philadelphia, No. 16-6397, 2018 WL 5313021, at *7

(E.D. Pa. Oct. 26, 2018). “Conclusory allegations and formulaic recitations of law,” however, are

insufficient to establish that a supervisor was personally involved in the deprivation of

constitutional rights underlying a Section 1983 claim. Id.; see also Santiago, 629 F.3d at 131.

        Here, Plaintiff fails to state a claim against Individual Defendants because she does not

allege that they were personally involved in committing the alleged constitutional violation.

Instead, Plaintiff relies entirely on Individual Defendants’ supervisory positions as the basis for

their liability.   In the Amended Complaint, Plaintiff alleges that Defendant Ott Lovell, as

Commissioner of the Philadelphia Parks and Recreation Department, “overs[ees] approximately




                                                 15
         Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 18 of 19




700 full-time employees as well as more than 2,700 part-time and seasonal employees,” including

Defendant Daniels. (Doc. No. 6 ¶ 87; see also id. ¶ 89.) Additionally, Plaintiff claims that

Defendant Washington, as Deputy Commissioner of the Administration of Philadelphia Parks and

Recreation Department, “oversees several departmental units including human resources . . . [and]

performed the Human Resources function for employees such as Defendant . . . Daniels.” (Id.

¶¶ 91, 93.)

        These statements alone are insufficient to show that Individual Defendants had personal

involvement in Defendant Daniels’ alleged attacks on Plaintiff. Plaintiff does not offer facts that

Individual Defendants knew about Daniels’ criminal history or his purported attacks on her. 7

Without a showing that Individual Defendants were personally involved in the decision-making or

in the events that led to Plaintiff’s purported injuries, no claim against them under Section 1983

can survive. Therefore, the claims against Individual Defendants in Count IV also will be

dismissed.

        D.      Plaintiff Will Be Granted Leave to Amend the Amended Complaint and to
                File a Second Amended Complaint

        Despite the Amended Complaint’s deficiencies described above, Plaintiff will be granted

leave to amend it by filing a Second Amended Complaint. Federal Rule of Civil Procedure

15(a)(2) states, “a party may amend its pleading only with the opposing party’s written consent or

the court’s leave” and that “[t]he court should freely give leave when justice so requires.” “To

accomplish the dual objectives of weeding out frivolous cases and keeping federal courts open to

legitimate civil rights claims, courts should allow liberal amendment of civil rights complaints



7
    Plaintiff illustrates Ott Lovell’s lack of personal involvement by noting in the Amended
    Complaint that “[w]hen asked about how Defendant Daniels had been hired and retained with
    his criminal record, Defendant . . . Ott Lovell said, ‘I have not looked at his background so I
    can’t speak to that.’” (Doc. No. 10 at 4) (citing Doc. No. 6 ¶ 58).


                                                16
        Case 2:20-cv-03170-JHS Document 15 Filed 04/22/21 Page 19 of 19




under Fed. R. Civ. P. 15(a).” Rotolo v. Borough of Charleroi, 532 F.2d 920, 923 (3d Cir. 1976).

Additionally, The Third Circuit has admonished that for civil rights claims, “if a complaint is

vulnerable to 12(b)(6) dismissal, a District Court must permit a curative amendment, unless an

amendment would be inequitable or futile.” Alston v. Parker, 363 F.3d 229, 235 (3d Cir. 2004).

       Here, the Court cannot conclude that allowing amendment would be inequitable or futile.

The allegations are serious and specific as to Daniels’ actions, but it would be in the interest of

justice to afford Plaintiff one more opportunity to file a Second Amended Complaint, and only if

in doing so, she can overcome the deficiencies discussed in this Opinion. For these reasons, the

Court will grant Plaintiff leave to file another Complaint in accordance with this Opinion.

V.     CONCLUSION

       For the foregoing reasons, the Motion to Dismiss (Doc. No. 8) filed by Defendants City of

Philadelphia, the Philadelphia Parks and Recreation Department, Ott Lovell, and Washington will

be granted and Count IV of the Amended Complaint will be dismissed. Plaintiff will be granted

leave to file a Second Amended Complaint. An appropriate Order follows.




                                                17
